Dykman, J.
Frank Harris was the husband of Carrie W. Harris, who ■died in December, 1888. After her death he presented a claim against her estate of $2,170.89, which was disputed, and referred to a referee under the statute. The referee, after a trial before him, decided against the claim, and •a, judgment has been entered against the claimant for costs. The claim was entirely destitute of merit, and the finding of the referee is amply supported by the evidence, and the judgment should be affirmed, with costs. All con•cur.